Broyles, C. J.
The exceptions pendente lite ' (complaining of the overruling of a demurrer to the indictment) can not be considered by this court, for the reason that the bill of exceptions contains no assignment of error either upon the exceptions pendente lite or upon the ruling excepted to therein.
*314Decided April 15, 1930.
Smith & Millican, for plaintiff in error.
W. Y. Atkinson, solicitor-general, Willis Smith, contra.
2. The motion for a new trial complains of the overruling of a demurrer to the indictment. Under repeated rulings of the Supreme Court and of this court, such a judgment can not be the basis of a ground of a motion for a new trial.
3. The grounds of the motion for a new trial excepting to rulings on the admissibility of evidence show no harmful error.
4. The accused was charged with an assault with intent to murder, but was convicted of an assault and battery. It follows, under numerous rulings of the Supreme Court and of this court, that any error in the charge of the court upon the law of assault with intent to murder was harmless. This ruling disposes of the last special ground of the motion for a new trial.
5. There was some evidence authorizing the verdict, and, the finding of the jury having been approved by the trial judge, and no harmful error of law appearing, this court is without authority to interfere.

Judgment affirmed.


Luke and Bloodworbh, JJ., concur.